 IIn the Matter of THE NEW BRITAIN MACHINE COMPANYandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, (C. I: 0.)Case No. R-4907.=Decided March 17,19J3Jurisdiction:metal products manufacturing industry.'Investigationand Certification of Representatives: 'existence of question : com-pany refused to accord union recognition on ground that it did not knowwhether or not the union represented a majority within an appropriate unit;part-time employees regularly employed by the company and working on itshalf-time or 4-hour shifts, held eligible to vote notwithstanding that they alsohappened to have regular employment elsewhere ; election necessary.'Units Appropriate for CollectiveBargaining:(1) all production' and mainte-nance employees with specified exclusions; specified, groups excluded notwith-standing contention of one of the labor organizations that they should be includedwhen their interests and work differed from employees within the unit andthere was absent any evidence of a persuasive character tending to establishthe appropriateness of their inclusion; (2) all guards and plant-protectionemployees, excluding captains and sergeants who were excluded from theindustrial unit, notwithstanding that one of the organizations desired theirinclusion and 'company's objection to their affiliation with the same organiza-tion representing the production and maintenance employees.Mr. H. H. PeaseandMr. R. T. Frizbie,of New Britain, Conn., forthe Company.New York City, andMr. Nicholas Tomasetti,of New Britain, Conn., for the C. I. O.Mr. David L.'Nair,of New Britain, Conn.,Mr. Bernard Blacker,ofWest Hartford, Conn.; andMr. Howard Y. Stearns,of New Britain,Conn., for the Association.-Mr. Arthur Leff,of counsel to the Board..DECISIONAND-DIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petition duly filed by ,United Electrical, Radio &Machine Workers of America, (C. I. O:), herein called the C. I. O.,alleging that a question affecting commerce had arisen concerningthe representation of employees .of.The New Britain Machine Com-pany, New Britain, Connecticut, herein called the Company, the48 N. L. R. B.,'No. 34.263 264DECISIONS'OF NATIONAL LABOR' RELATIONS BOARDNational Labor Relations Board providedfor anappropriate hearingupon due notice before Thomas H. Ramsey, Trial Examiner. Saidhearing was held at New Britain, Connecticut, on February 17, 1943.The Company, the C. I. 0., and The New 'Britain Machine Social &Benefit Association, herein called- the Association; appeared; partic-ipated, and were afforded full opportunity to, be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on the'issues.The Trial,Examiner's rulingsmade at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following : ' 'FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYThe New Britain Machine Company is a Connecticut corporationengaged in the manufacture of machine tools, screw machine products,airplane engine parts and projectors.It operates plants at NewBritain, Connecticut..The Company uses raw materials consistingof steel, gray iron castings, lubricants, and mill 'supplies, the annualcost of which exceeds $5,000,000.Approximately 50 percent of theraw materials used 'by the Company is shipped to its New Britain,Connecticut, plants from points outside the State of Connecticut.The50 percent of the Company's finished products is shipped from -itsConnecticut.The Company admits that it is engaged in interstate commerce,within the meaning of the National-Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDUnited Electrical Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations and The New BritainMachine Social & Benefit Association, unaffiliated, are labor organiza-tions admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the hearing;the C.I.O. requested'recognition as 'the solecollective bargaining agent of employees of the Company, but the,Company refused to accord such recognition upon the ground that itdid not know whether the C. I. O. represented a majority of employeeswithin the appropriate unit or units.At thetime said request was'made the Company had a contract with the Association dated March3, 1942, which by its terms expired on March 1, 1943. The ' Companydoes not assert this contract to be a bar to these proceedings.' r'<T', '.THE. NEW:BRITAIN MACHINE,COMPANY'_i`-` t-265-A statement of the Regional Director; introduced in evidence -atthe hearing shows that the C. I. 0. represents a substantial numberof employees in the units hereinafter found'to be appropriate.''We find that a question affecting commerce has arisen concerning therepresentation. of ,employees at the Company's New Britain plantswithin,the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.IV.THEAPPROPRIATE UNITSThe C. I. 0., the Association, and the Company are.agreed that allproduction and maintainance employees should be included in theappropriate unit, and that all executives, salesmen,, foremen, assistantforemen, rate setters, time setters, captains, and sergeants of the plant-protection guard, and administrative employees should be excluded.The Association would also include, but the C. I. 0. would exclude, .expediters, stock chasers, hurry-clerks, dispatchers, timekeepers, cler-ical employees, cafeteria employees, and technical department em;ployees consisting of engineers, draftsmen, designers, detailers, trac-ers, and blueprint and photostat machine operators .2The C. L 0.requests that all guards and plant-protection employees, excludingcaptains and sergeants, be included in a separate appropriate unit,3but the Association asserts that these employees should be included ina single unit with other employees of the Company.' As to guards andplant-protection employees, the Company's position is that they shouldbe excluded both from the unit urged by the C. I. 0. and the unit urged'by the Association and should in no event be permitted to vote forbargaining representatives who may also represent production andmaintenance employees of the Company.In support of its position that the employees in the disputed cate-gories should be included in a single appropriate unit with the pro-duction and maintenance employees, the Association points to the factthat since March 1942 it has had a contract with the Company, underwhich it has been recognized as the exclusive bargaining representa-I The Regional Director reported that the C I. 0 submitted as proof of representation1,826 membership authorization cards of which 1,214 appear to bear genuine original sig-natures of persons whose names were on the Company's pay roll for the period includingJanuary 16, 1943.The said pay roll contained a total of 3,118 names in the unit whichpriorto the amendment of the petition, as below noted, the C. I. 0. had claimed to beappropriate.In said alleged unit there were approximately 63 plant-protection employeesincluding 6 corporals, and 40 cards bore apparently genuine signatures of such employees.The Association submitted no proof of representation but rested on its contract with theCompany.,2 The Company took no position with respect to these disputed employee categories.3In itsamended petition upon which the hearing was directed, the C. I. 0. had requestedthat the guards and plant-protection employees be included with other employees of theCompany in a single appropriate unit.At, the hearing the C. I. 0, moved further toamend its petition so as to request a separate appropiiate unit for guards and plant-pro-tection employeesDecision upon this motion was reserved for the Board.For the rea-sonsherein indicated, the said motion to amend is hereby granted. 266DECISIONS OF .NATIONAL LABOR RELATIONS BOARDtive for all nonsupervisory employees of the Company.The recorddiscloses, however, that the Association in' practice has not negotiatedwage rates for the job classifications within the disputed categories,,and, except for the consideration of grievances in certain isolatedinstances, has not otherwise in practice represented employees withinthese groups.On the basis of the evidence presented we are unable tofind any previous bargaining history of sufficient weight to impel us todepart from our usual policies regarding such disputed employeescategories.Expediters, stock chasers, hurry-clerks, dispatchers.All, of theseemployees perform similar functions and the terms are often usedsynonymously, except that expediters appear to have a higher statusthan the others and in at least one department of the plant exercisecertain supervisory functions over hurry-clerks. It is the. duty ofthese employees to follow particular jobs through various departmentsin the plants for the purpose of expediting the completion of ordersand assuring adherence to production time schedules.When stop-pages in the flow of work occur or when^criticism or advice is in order,the matter is usually taken up by them with the foreman of thedepartment then handling the work. These employees do not directlyparticipate in production and maintenance work. In the past we haveexcluded employees performing like functions from units comprisedof maintenance and production employees, and since no special cir-cumstances have been shown in this case to support a departure fromour previous practice, we shall exclude them here.4Timekeepers and clerical employees.The timekeepers record thework done and prepare information for the pay roll. Their work isessentially clerical.It is obvious that the status and function, of thetimekeepers as well as that of clerical employees is different from thestatus and functions of employees who perform manual labor. Sinceno affirmative showing has been made or any compelling argumentadvanced as to why 'we should depart from our usual practice ofexcluding clerical employees from a unit principally composed ofproduction and maintenance employees, we shall exclude timekeepersand clerical employees from the unit.Technical Department employees.This group is composed of en-gineers, designers,' draftsmen,, detaile'rs, tracers, and blueprint andphotostat machine operators.All of them perform work of a profes-sional or technical nature. In view of the fact that they are engagedin clearly definable technical work, and in the absence of any evidenceof a persuasive character tending to establish the appropriateness of4 SeeMatterof TheYale &Towne ManufacturingCompanyandInternational Associationof Machinists Lodge 539,A. F. of L., 44N.L R. B. 1259;Matter of Julien P.Friez & Sons,Division Bendix Aviation Corp.andAircraft Radio Association,47 N. L. R. B. 43. THE NEW BRITAIN MACHINE COMPANY267their inclusion in a production and maintenance unit,; we shall' ex-clude'these employees from the unit.5Cafeteria employees.For the convenience of its employees, theCompany maintains a cafeteria which is housed in a separate building,and in connection with its operation has a number of employees in-eluding dietitians, chefs, and waitresses.Until comparatively re-cently, the cafeteria was operated by a concessionaire. It does notappear that either of the labor organizations herein involved has everattempted to organize the cafeteria employees.Under these circum-stances, and in view of the fact that their work is not directly relatedto production and maintenance, we shall exclude them from the unit.Guards and plant-protection employees.As already noted,, theCompany takes the position that its guards and plant-protection em-ployees should not be permitted to select bargaining representativeswho may also represent production and maintenance employees. TheCompany contends that the organization of such employees and theiraffiliation with the same labor organization which represents the Com-pany's production and maintenance workers, whose activities theywatch and guard, would be incompatible with the proper discharge oftheir duties and responsibilities.As we have previously held, there isno necessary conflict between self-organization for collective bargain-ing and the faithful performance of duty, and it would be repugnantto the purposes of the Act to deny such employees the right to selecta bargaining representative of their own choosing solely because suchrepresentativemay likewise have been chosen by other employees.However, as we have also held, such employees should not as a matterof general policy be included in a unit of production and maintenanceworkers, but rather in a-separate unit restricted to employees of theirown class.We shall therefore include the guards and plant-protectionemployees excluding captains and sergeants, who we find are super-visory employees, in a separate unit as requested by the C. I. 0.6We find that all production and maintenance employees, excludingall executives, salesmen, foremen, assistant foremen, rate setters, timesetters, guards, and plant-protection employees, administrative em-ployees, expediters, stock chsers; hurry-clerks, dispatchers, time-keepers, clerical employees, cafeteria employees, and technical depart-ment employees consisting' of engineers, draftsmen, designers, de-s SeeMatter of The Yale & Towne Manufacturing Company and'InternationalAssocia-tion of.Machinists Lodge 539, A F. of L,supra,Matter of American Propeller Corporation,Toledo, OhioandInternational Union,United Automobile,Aircraft and Agricultural 1 a-plement Workers of America (C. 1. 0),43 N. L. R B 518.6 SeeMatter of Chrysler Corporation,Highland Park PlantandLocal 114,UnitedAuto-mobile, Aircraft and Agricultural Implement Workers of America,44 N. L. R. B. 881;Matter of Julius PetersonandMarine Metal Trades Council of the Port of New York findVicinity,etal,-46 N. L.R.B 1049;Matter of Lord Manufacturing CompanyandUnitedRubberWorkers of America,47 N. L. R. B. 1032. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDtailers, tracers, aid blueprint and photostat machine operators, con-stitute a unit appropriate for the purposes of collective bargainingwithin themeaning ofSection 9 (b) of the Act. We further find thatall guards and plant-protection employees of the Company, excludingcaptains and sergeants, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.At the hearing, controversy developed with respect to the eligibilityof certain part-time employees to vote at the election. It appears thatthe Company has a number of employees who, although regularlyemployed by the Company throughout the week in capacities similarto full-time employees, work on half time, 4-hour shifts.Some ofthese part-time employees also hold full-time positions with otheremployers.The C. I. 0. contends that part-time employees who alsohave full-time employment elsewhere should be declared ineligible tovote.The Association, on the other hand, contends that those work-ing on 4-hour shifts are employees of the Company to the same extentas the employees who work on 8-hour shifts and should not be deniedthe right to vote because they may also be employed elsewhere.Act-ing on the principle that employees who do sufficient work to givethem an interest in the conditions of employment also have a sufficientinterest in the outcome to entitle them to vote in an election, we havefrequently in the past declared regular part-time employees eligibleto vote.7We believe this principle to be no less applicable in the caseof regular part-time employees who also happen to have regularemployment elsewhere, for this circumstance, alone, can neither de-stroy nor reduce the interest which such employees would otherwisehave to participate in the selection of a bargaining representative.We therefore find that all part-time employees regularly employedby the Company and working on its half-time or 4-hour shifts shouldbe eligible to vote.ISeeSeattle Times CompanyandSeattle Newspaper Guild Local 82, AmericanNews-paper Guild, 47N. L. R. B.8;Matter of Max Kaplan and Jacob Kaplan, doing busi-nessas Kaplan BrothersandTextileWorkers Union of America, Greater New York JointBoard, 46 N.L. It. B. 1057;Elton R. Awry, et al.andUnited Retail,Wholesale andDepartment Store Employees of America,44 N. L. R. B. 801, and cases there cited;Mat-ter of Hillsdale Screen CompanyandUnited Automobile Workers of America, affiliatedwith the C. I.0., 39 N. L. R. B. 612. THE NEW BRITAIN MACHINE COMPANY269DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series '2, as amended, it ishereby-I".I 'DIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with The NewBritainMachine Company, New Britain, Connecticut, elections bysecret ballot shall be conducted as, early as possible, bur, not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the First Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations, among the employees of The New Britain Machine Com-pany, New Britain, Connecticut, within the units found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation, or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause, to determine whether they desire to be representedby United Electrical, Radio & Machine Workers of America, (C.I.0.), or by The New Britain Machine Social & Benefit Association,for the purposes of collective bargaining, or by neither.MR.- JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.1